DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 9-10 and 18 directed to a species non-elected without traverse.  Accordingly, claims 3, 9-10 and 18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 3, 9, 10 and 18.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed solar array primarily in the limitation “wherein each reflector surface embodies a gradient texture comprising a plurality of flat surfaces, each of which is substantially parallel to the bottom surface, and a plurality of angled elevation surfaces”, in combination with the other claim limitations.

With respect to claim 16, none of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed method primarily in the limitation “wherein each reflector surface embodies a gradient texture comprising a plurality of flat surfaces, each substantially parallel to the bottom surface, and a plurality of angled elevation surfaces” in combination with the other claim limitations.
	The term “substantially” is interpreted in accordance with [0025] of the instant specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726